DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A, claims 1-2, 4, 6-8, 10, and 13-14, in the reply filed on 07/20/21 and interview on 08/06/21 is acknowledged. Claims 3, 5, 9, 11, and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/21 and interview 08/06/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation "the interior wall comprises a distal portion and a proximal portion".  It is unclear if a distal portion and a proximal portion of the interior wall is different or the same as a distal portion and a proximal portion of the interior wall detail in claim 1 from which claims 2 
Claim 14 recites the limitation "the tabs" in line 1.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if “the tabs” are the same or different from “one or more tabs” detailed in claim 13 from which claim 14 depends. For examination purposes, the limitation will be read as “the one or more tabs”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanger (US 2013/0006259).
Regarding claim 1, an invention relating to IOL injectors, Sanger discloses (Figs. 8-12) an intraocular lens (IOL) injector (1B) comprising: an injector body (5B) comprising: a main body comprising: a bore [i.e. defined by the inner surface]; and an interior wall [i.e. inner surfaces] defined by the bore (Par. 0057), the interior wall including a distal portion (A, see annotated figure below) and a proximal portion (B, see annotated figure below); a nozzle (40) coupled to a distal end of the main body (Par. 0056), the nozzle comprising: a passage (3B & 4B) in fluid communication with the bore [i.e. communication via the opening in element 5B that the element 20 is translated through (Fig. 8)]; and a distal opening (9) in fluid communication with the passage (Par. 0056); and a plunger (6B) received in the bore and comprising: a plunger body (53 & 57); a plunger rod (7B) coupled to a distal end of the plunger body (Par. 0048); and a plunger tip (19; Par. 0056) formed at a distal end of the plunger rod and 

    PNG
    media_image1.png
    198
    319
    media_image1.png
    Greyscale

Regarding claim 2, Sanger discloses the IOL injector of claim 1. Sanger further discloses wherein the interior wall comprises a distal portion (A, see annotated figure above) and a proximal portion (B, see annotated figure above) and wherein the feature adapted to engage the threaded surface is disposed in the distal portion of the interior wall, see annotated figure above.
Regarding claim 4, Sanger discloses the IOL injector of claim 1. Sanger further discloses (Fig. 9) wherein the feature adapted to engage the threaded surface is a second threaded surface (52).
Regarding claim 8, Sanger discloses the IOL injector of claim 1. Sanger further discloses (Fig. 12) wherein the plunger further comprises a flange (56) rotationally decoupled from the plunger body (Par. 0059).
Regarding claim 13, Sanger discloses the IOL injector of claim 1. Sanger further discloses (Fig. 8) wherein the injector body further comprises one or more tabs (51) adapted to be engaged by one or more fingers (Par. 0040).
Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US 2006/0229633).

Regarding claim 6, Shepherd discloses the IOL injector of claim 1. Shepherd further discloses wherein the threaded surface includes a pitch that varies along the main body (Par. 0036).
Regarding claim 7, Shepherd discloses the IOL injector of claim 6. Shepherd further discloses wherein the pitch is wider at a proximal end (C, see annotated figure below) of the main body and is narrower at a distal end (D, see annotated figure below) of the main body (Par. 0036).

    PNG
    media_image2.png
    256
    536
    media_image2.png
    Greyscale

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al.  (US 2004/0059343).
Regarding claim 1, an invention relating to IOL injectors, Shearer discloses (Figs. 1-4) an intraocular lens (IOL) injector (10) comprising: an injector body comprising: a main body (14) comprising: a bore [i.e. interior of elements 26 and 28 that houses element 12 (Par. 0070); and an interior wall [i.e. inner surface of elements 26 and 28 which are tubes] defined by the bore, the interior wall including a distal portion [i.e. a distal half of the interior wall of the main body] and a proximal portion [i.e. a proximal half of the interior wall of the main body]; a nozzle (32) coupled to a distal end of the main body (Par. 0070), the nozzle comprising: a passage (40) in fluid communication with the bore [i.e. in communication such that element 12 can be translated through bore and passage (Figs. 29-31)]; and a distal opening (38) in fluid communication with the passage (Par. 0051); and a plunger (12 & 20) received in the bore (Par. 0070) and comprising: a plunger body (20); a plunger rod (12) coupled to a distal end of the plunger body (Par. 0064); and a plunger tip (44) formed at a distal end of the plunger rod and adapted to contact an IOL (Par. 0055), the plunger body including a threaded surface (102) and the interior wall including a feature (86) adapted to engage the threaded surface to produce axial movement of the plunger in response to axial movement and rotation of the plunger body (Par. 0068).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 2006/0229633) as applied to claim 1 above, and further in view of Wagner et al. (US 2015/0327992).
Regarding claim 13-14, Shepherd discloses the IOL injector of claim 1. Shepherd fails to further disclose wherein the injector body further comprises one or more tabs adapted to be engaged by one or more fingers; and further discloses wherein the tabs are located closer to a distal end of the injector body than to a proximal end of the injector body.
In the same field of endeavor, which is IOL injectors, Wagner teaches (Figs. 1-2) wherein the injector body further comprises one or more tabs (22) adapted to be engaged by one or more fingers (Par. 0055-0057); and further discloses wherein the tabs are located closer to a distal end of an injector body (2) than to a proximal end of the injector body.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Feingold discloses the invention as substantially claimed but fails to detail the threaded surface being a distal portion of the interior wall [claim 2] and having a pitch that varies along the main body [claim 6].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771